DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 21-29 are pending.  Claims 12-20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “the ICCID” and “the SIM owner identifier”.  There is no antecedent basis for 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “the signature”.  However, the signature of claim 7 is presented as an optional element of preceding claim 5, and is therefore not necessarily present to be included in the step performed in claim 7.  Therefore, claim 7 is indefinite for relying on elements which are not necessarily present.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “the ICCID”.  However, the ICCID of claim 8 is presented as an optional element of preceding claim 5, and is therefore not necessarily present to be included in the step performed in claim 8.  Therefore, claim 8 is indefinite for relying on elements which are not necessarily present.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “the signature”.  However, the signature of claim 9 is presented as an optional element of preceding claim 5, and is therefore not necessarily present to be included in the step 
Claim 25 contains corresponding subject matter to claim 6, and is therefore rejected for corresponding reasons.
Claim 26 contains corresponding subject matter to claim 7, and is therefore rejected for corresponding reasons.
Claim 27 contains corresponding subject matter to claim 9, and is therefore rejected for corresponding reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al (PGPUB 2019/0364415).

Regarding Claim 1:
Gao teaches a method comprising: 
by an embedded universal integrated circuit card (eUICC) in a device (paragraph 140, terminal including LPA and eUICC): 
 (paragraph 148, SM-DP+ delivers metadata with profile to LPA of terminal; paragraph 155, LPA sends subscription profile to eUICC in terminal), wherein: 
i) the message includes metadata (paragraph 155, LPA sends subscription profile to eUICC; paragraph 147, subscription profile includes metadata, and the metadata includes a policy rule; “a policy rule in a subscription profile (or profile)" is a policy rule in metadata included in the subscription profile), and 
ii) a source of the profile content package is a mobile network operator (MNO) server operated by an MNO (paragraph 189, generally, the SM-DP+ may receive the EID (the second EID) of the terminal, an authorization file, signature information, and the like provided by an MNO, and then respond to a request of the MNO to generate a profile for the EID); 
performing a verification of the message based on the metadata (paragraph 135, LPA and the eUICC sequentially verify, based on applicable-operator information, applicable-condition information, and forbidden-region information of each policy rule recorded in the RAT, whether the policy rule in a downloaded subscription profile is allowed, in other words, verify whether the subscription profile can be installed; paragraph 155, LPA sends subscription profile to eUICC in terminal; paragraph 156, eUICC determines, based on authorization file, whether use of subscription profile is allowed; paragraph 158, eUICC verifies policy rule in metadata); 
when the verification is successful (paragraph 135, verification of subscription profile; paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile): 
installing first data in a profile present on the eUICC, wherein the profile content package includes the first data (paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile); and 
(paragraph 135, verification of subscription profile; paragraph 8, eUICC determines that use of subscription profile is not allowed): 
discarding the profile content package (paragraph 8, if eUICC determines that use of subscription profile is not allowed, eUICC discards the subscription profile).

Regarding Claim 21:
An embedded universal integrated circuit card (eUICC) configured in a device (paragraph 140, terminal including LPA and eUICC), the eUICC including a processor and instructions that, when executed by the processor, cause the eUICC to perform steps that include (paragraph 315-316, eUICC configured to perform processing steps using stored programs): 
receiving, from a provisioning server via the device, a message including a profile content package (paragraph 148, SM-DP+ delivers metadata with profile to LPA of terminal; paragraph 155, LPA sends subscription profile to eUICC in terminal), wherein: 
i) the message includes metadata (paragraph 155, LPA sends subscription profile to eUICC; paragraph 147, subscription profile includes metadata, and the metadata includes a policy rule; “a policy rule in a subscription profile (or profile)" is a policy rule in metadata included in the subscription profile), and
ii) a source of the profile content package is a mobile network operator (MNO) server operated by an MNO (paragraph 189, generally, the SM-DP+ may receive the EID (the second EID) of the terminal, an authorization file, signature information, and the like provided by an MNO, and then respond to a request of the MNO to generate a profile for the EID); 
performing a verification of the message based on the metadata (paragraph 135, LPA and the eUICC sequentially verify, based on applicable-operator information, applicable-condition information, and forbidden-region information of each policy rule recorded in the RAT, whether the policy rule in a downloaded subscription profile is allowed, in other words, verify whether the subscription profile can be installed; paragraph 155, LPA sends subscription profile to eUICC in terminal; paragraph 156, eUICC determines, based on authorization file, whether use of subscription profile is allowed; paragraph 158, eUICC verifies policy rule in metadata); 
when the verification is successful (paragraph 135, verification of subscription profile; paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile):
installing first data in a profile present on the eUICC, wherein the profile content package includes the first data (paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile); and
when the verification is not successful (paragraph 135, verification of subscription profile; paragraph 8, eUICC determines that use of subscription profile is not allowed): 
discarding the profile content package (paragraph 8, if eUICC determines that use of subscription profile is not allowed, eUICC discards the subscription profile).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, and further in view of Chastain et al (PGPUB 2014/0143534).

Regarding Claim 2:
Gao teaches the method of claim 1.
Gao does not explicitly teach wherein the profile content package includes an over-the-air (OTA) script.
However, Chastain teaches the concept wherein a profile content package includes an over-the-air (OTA) script (abstract, a system for receiving a request to modify a universal integrated circuit card, generating a package comprising configuration data for modifying the universal integrated circuit card; paragraph 16, UICC may be eUICC; paragraph 12, system generates package comprising encrypted script; paragraph 37, system generates script encrypted with application key and instructs OTA system to generate encrypted package which is sent to device UICC for processing).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the OTA script teachings of Chastain with the eUICC profile package verification teachings of Gao, in order to utilize standardized industry features such as Over-the-Air profile package delivery, thereby improving network access by allowing provider profile updates to be delivered remotely, and avoiding a need for direct connection to the network in order to provide updates.

Regarding Claim 22:
Gao teaches the eUICC of claim 21.
Gao does not explicitly teach wherein the profile content package includes an over-the-air (OTA) script.
However, Chastain teaches the concept wherein a profile content package includes an over-the-air (OTA) script (abstract, a system for receiving a request to modify a universal integrated circuit card, generating a package comprising configuration data for modifying the universal integrated circuit card; paragraph 16, UICC may be eUICC; paragraph 12, system generates package comprising encrypted script; paragraph 37, system generates script encrypted with application key and instructs OTA system to generate encrypted package which is sent to device UICC for processing).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the OTA script teachings of Chastain with the eUICC profile package verification teachings of Gao, in order to utilize standardized industry features such as Over-the-Air profile package delivery, thereby improving network access by allowing provider profile updates to be delivered remotely, and avoiding a need for direct connection to the network in order to provide updates.

Claims 3-4, 23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, and further in view of Yang et al (PGPUB 2015/0341791).

Regarding Claim 3:
Gao teaches the method of claim 1.
Gao does not explicitly teach wherein the profile content package includes an electronic subscriber identity module (eSIM) component.
However, Yang teaches the concept wherein a profile content package includes an electronic subscriber identity module (eSIM) component (abstract, method for preparing eSIM for provisioning; paragraph 30, provisioning server configured to provision an eSIM to an eUICC via network, using OTA techniques).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the eSIM component teachings of Yang with the eUICC profile 

Regarding Claim 4:
Gao in view of Yang teaches the method of claim 3.  In addition, Yang teaches wherein the eSIM component follows an eSIM format template (paragraph 30, provisioned eSIM generated and formatted in accordance with eSIM delivery embodiments; EXAMINER’S NOTE: without further details regarding the type of format, any element characterized as an eSIM must therefore have an eSIM format).
The rationale to combine Gao and Yang is the same as provided for claim 3 due to the overlapping subject matter between claims 3 and 4.

Regarding Claim 23:
Gao teaches the eUICC of claim 21.
Gao does not explicitly teach wherein: the profile content package includes an electronic subscriber identity module (eSIM) component; and the eSIM component follows an eSIM format template.
However, Yang teaches the concept wherein: a profile content package includes an electronic subscriber identity module (eSIM) component (abstract, method for preparing eSIM for provisioning; paragraph 30, provisioning server configured to provision an eSIM to an eUICC via network, using OTA techniques); and
the eSIM component follows an eSIM format template (paragraph 30, provisioned eSIM generated and formatted in accordance with eSIM delivery embodiments; EXAMINER’S NOTE: without further details regarding the type of format, any element characterized as an eSIM must therefore have an eSIM format).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the eSIM component teachings of Yang with the eUICC profile package verification teachings of Gao, in order to provide a means of allowing providers to provision end user devices with subscriber identity data using remote profile updates, which would enable more efficient network access control by means of software instead of swapping hardware modules.

Regarding Claim 29:
Gao teaches a device comprising: 
an embedded universal integrated circuit card (eUICC) (paragraph 140, terminal including LPA and eUICC), the eUICC including a processor and instructions that, when executed by the processor, cause the eUICC to perform steps that include (paragraph 315-316, eUICC configured to perform processing steps using stored programs): 
receiving, from a provisioning server via the device, a message including a profile content package, wherein (paragraph 148, SM-DP+ delivers metadata with profile to LPA of terminal; paragraph 155, LPA sends subscription profile to eUICC in terminal): 
i) the message includes metadata (paragraph 155, LPA sends subscription profile to eUICC; paragraph 147, subscription profile includes metadata, and the metadata includes a policy rule; “a policy rule in a subscription profile (or profile)" is a policy rule in metadata included in the subscription profile), and 
ii) a source of the profile content package is a mobile network operator (MNO) server operated by an MNO (paragraph 189, generally, the SM-DP+ may receive the EID (the second EID) of the terminal, an authorization file, signature information, and the like provided by an MNO, and then respond to a request of the MNO to generate a profile for the EID); 
performing a verification of the message based on the metadata (paragraph 135, LPA and the eUICC sequentially verify, based on applicable-operator information, applicable-condition information, and forbidden-region information of each policy rule recorded in the RAT, whether the policy rule in a downloaded subscription profile is allowed, in other words, verify whether the subscription profile can be installed; paragraph 155, LPA sends subscription profile to eUICC in terminal; paragraph 156, eUICC determines, based on authorization file, whether use of subscription profile is allowed; paragraph 158, eUICC verifies policy rule in metadata); 
when the verification is successful (paragraph 135, verification of subscription profile; paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile): 
installing first data in a profile present on the eUICC, wherein the profile content package includes the first data (paragraph 157, if eUICC determines that use of subscription profile is allowed, eUICC installs the subscription profile); and 
when the verification is not successful (paragraph 135, verification of subscription profile; paragraph 8, eUICC determines that use of subscription profile is not allowed): 
discarding the profile content package (paragraph 8, if eUICC determines that use of subscription profile is not allowed, eUICC discards the subscription profile).
Gao does not explicitly teach wireless circuitry comprising one or more antennas; and
the eUICC communicatively coupled to the wireless circuitry.
However, Yang teaches the concept of wireless circuitry comprising one or more antennas (abstract, method for preparing an eSIM for provisioning; paragraph 38, apparatus includes communication interface comprising one or multiple antennas and supporting hardware or software for enabling wireless communication with a wireless network); and
an eUICC communicatively coupled to the wireless circuitry (paragraph 38, communication interface configured to support communication with eUICC).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the wireless network teachings of Yang with the eUICC profile package verification teachings of Gao, in order to provide access to a well-known, highly-popular communication medium for a provider to be able to remotely provision profile packages to end user devices, thereby eliminating the need for direct wired connection to the provisioning network.

Claims 5, 7, 9, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, and further in view of Park et al (PGPUB 2018/0131699).

Regarding Claim 5:
Gao teaches the method of claim 1.
Gao does not explicitly teach wherein the metadata includes an integrated circuit card identifier (ICCID), an eSIM owner identifier, and/or a signature.
However, Park teaches the concept wherein metadata includes an integrated circuit card identifier (ICCID), an eSIM owner identifier, and/or a signature (abstract, method of profile downloading for a terminal; paragraph 253, SM-DP+ generates bound profile package including signature).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signature verification teachings of Park with the eUICC profile package verification teachings of Gao, in order to improve the security environment by incorporating 

Regarding Claim 7:
Gao in view of Park teaches the method of claim 5.  In addition, Park teaches wherein the signature is a DPpb signature output by a profile binding function of the provisioning server (paragraph 252-257, SM-DP+ calculates DP bound package signature over data and generates bound profile package including signature; eUICC receives and verifies DP signature).
The rationale to combine Gao and Park is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 7.

Regarding Claim 9:
Gao in view of Park teaches the method of claim 5.  In addition, Park teaches wherein the performing the verification further comprises verifying the signature by performing a PKI decryption algorithm on the signature using a public key of the provisioning server (paragraph 252-257, SM-DP+ calculates DP bound package signature over data and generates bound profile package including signature; eUICC receives and verifies DP signature using public key of DP signing certificate).
The rationale to combine Gao and Park is the same as provided for claim 5 due to the overlapping subject matter between claims 5 and 9.

Regarding Claim 24:
Gao teaches the eUICC of claim 21.

However, Park teaches the concept wherein metadata includes an integrated circuit card identifier (ICCID), an eSIM owner identifier, and/or a signature (abstract, method of profile downloading for a terminal; paragraph 253, SM-DP+ generates bound profile package including signature).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signature verification teachings of Park with the eUICC profile package verification teachings of Gao, in order to improve the security environment by incorporating well-known public key signature generation and verification techniques, thereby allowing the receiver to determine whether a received profile package was generated by a legitimate provider or a malicious attacker.

Regarding Claim 26:
Gao in view of Park teaches the eUICC of claim 24.  In addition, Park teaches wherein the signature is a DPpb signature output by a profile binding function of the provisioning server (paragraph 252-257, SM-DP+ calculates DP bound package signature over data and generates bound profile package including signature; eUICC receives and verifies DP signature).
The rationale to combine Gao and Park is the same as provided for claim 24 due to the overlapping subject matter between claims 24 and 26.

Regarding Claim 27:
Gao in view of Park teaches the eUICC of claim 24.  In addition, Park teaches wherein the performing the verification further comprises verifying the signature by performing a PKI decryption (paragraph 252-257, SM-DP+ calculates DP bound package signature over data and generates bound profile package including signature; eUICC receives and verifies DP signature using public key of DP signing certificate).
The rationale to combine Gao and Park is the same as provided for claim 24 due to the overlapping subject matter between claims 24 and 27.

Claims 6, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Park, and further in view of Gao (PGPUB 2019/0373448), hereinafter Gao 2.

Regarding Claim 6:
Gao in view of Park teaches the method of claim 5.
Neither Gao nor Park explicitly teaches wherein the performing the verification further comprises: determining a second SIM owner identifier corresponding to the ICCID; and comparing the SIM owner identifier with the second SIM owner identifier.
However, Gao 2 teaches the concept wherein performing a verification comprises: determining a second SIM owner identifier corresponding to an ICCID; and comparing a SIM owner identifier with the second SIM owner identifier (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC; eUICC calculates hash value of certificate (i.e. second SIM owner identifier corresponding to ICCID); eUICC determines whether calculated hash is the same as value in profile metadata (i.e. first SIM owner)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MNO certificate teachings of Gao 2 with the eUICC profile package 

Regarding Claim 25:
Gao in view of Park teaches the eUICC of claim 24.
Neither Gao nor Park explicitly teaches wherein the performing the verification further comprises: determining a second SIM owner identifier corresponding to the ICCID; and comparing the SIM owner identifier with the second SIM owner identifier.
However, Gao 2 teaches the concept wherein performing a verification comprises: determining a second SIM owner identifier corresponding to an ICCID; and comparing a SIM owner identifier with the second SIM owner identifier (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC; eUICC calculates hash value of certificate (i.e. second SIM owner identifier corresponding to ICCID); eUICC determines whether calculated hash is the same as value in profile metadata (i.e. first SIM owner)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MNO certificate teachings of Gao 2 with the eUICC profile package verification teachings of Gao in view of Park, in order to further improve security by performing a PKI signature verification of the MNO itself as well as the server which provides the profile update.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Park, and further in view of Lee et al (PGPUB 2017/0142121).

Claim 8:
Gao in view of Park teaches the method of claim 5.
Neither Gao nor Park explicitly teaches wherein the installing comprises identifying a profile on the eUICC identified by the ICCID.
However, Lee teaches the concept wherein installing comprises identifying a profile on an eUICC identified by an ICCID (abstract, method for downloading profile on eUICC; paragraph 59, “profile ID” used interchangeably with “ICCID” in disclosure; paragraph 112, eUICC generates report authenticating completion of storing encrypted profile including eUICC identifier and profile ID (e.g. ICCID)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the profile identifier teachings of Lee with the eUICC profile package verification teachings of Gao in view of Park, in order to report to the provisioning server accurate information regarding whether a specific delivered profile had been correctly installed, thereby preventing installation errors or needlessly restarting the provisioning process.

Claims 10, 11, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Gao 2.

Regarding Claim 10:
Gao teaches the method of claim 1.
Gao does not explicitly teach wherein the message includes a public key infrastructure (PKI) certificate of the MNO.
However, Gao 2 teaches the concept wherein a message includes a public key infrastructure (PKI) certificate of a MNO (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MNO certificate teachings of Gao 2 with the eUICC profile package verification teachings of Gao, in order to improve the security environment by incorporating well-known public key signature generation and verification techniques, thereby allowing the receiver to determine whether a received profile package was generated by a legitimate provider or a malicious attacker.

Regarding Claim 11:
Gao in view of Gao 2 teaches the method of claim 10.  In addition, Gao 2 teaches wherein the performing the verification further comprises comparing the PKI certificate with an eSIM owner identifier (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC; eUICC calculates hash value of certificate (i.e. second SIM owner identifier corresponding to ICCID); eUICC determines whether calculated hash is the same as value in profile metadata (i.e. first SIM owner)).
The rationale to combine Gao and Gao 2 is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 11.





Claim 28:
Gao teaches the eUICC of claim 21.
Gao does not explicitly teach wherein: the message includes a public key infrastructure (PKI) certificate of the MNO; and the performing the verification further comprises comparing the PKI certificate with an eSIM owner identifier.
However, Gao 2 teaches the concept wherein a message includes a public key infrastructure (PKI) certificate of a MNO (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC); and the performing the verification further comprises comparing the PKI certificate with an eSIM owner identifier (abstract, subscription profile downloading method; paragraph 68, application for downloading profile installed and provided by operator (MNO APP), i.e. “SIM owner”, as per Applicant’s specification [0032]; paragraph 236-239, LPA sends ICCID and signature certificate of MNO APP to eUICC; eUICC calculates hash value of certificate (i.e. second SIM owner identifier corresponding to ICCID); eUICC determines whether calculated hash is the same as value in profile metadata (i.e. first SIM owner)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MNO certificate teachings of Gao 2 with the eUICC profile package verification teachings of Gao, in order to improve the security environment by incorporating well-known public key signature generation and verification techniques, thereby allowing the receiver to determine whether a received profile package was generated by a legitimate provider or a malicious attacker.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491